Case: 17-14237    Date Filed: 07/24/2019   Page: 1 of 19


                                                                           [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 17-14237
                             ________________________

                        D.C. Docket No. 1:16-cv-25157-KMM

K.T.,

                                                                  Plaintiff-Appellant,

versus

ROYAL CARIBBEAN CRUISES, LTD.,

                                                                 Defendant-Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (July 24, 2019)

Before ED CARNES, Chief Judge, ROSENBAUM, and HULL, Circuit Judges.

ED CARNES, Chief Judge:

         According to the complaint in this case, on the day after Christmas in 2015,

K.T. embarked on a seven-day Royal Caribbean cruise with her two sisters and her
               Case: 17-14237       Date Filed: 07/24/2019       Page: 2 of 19


grandparents. She was a minor at the time. 1 She alleges that on the first night of

the cruise, a group of nearly a dozen adult male passengers bought multiple

alcoholic beverages for her in a public lounge and other public areas of the ship.

They plied her with enough alcohol that she became “highly intoxicated,”

“obviously drunk, disoriented, and unstable,” and “obviously incapacitated.” The

group of nearly a dozen men then steered her “to a cabin where they brutally

assaulted and gang raped her.”

       She also alleges that everything (other than the assault and gang rape)

happened in the view of multiple Royal Caribbean crewmembers, including those

responsible for monitoring the ship’s security cameras. But Royal Caribbean’s

crewmembers allegedly did nothing to stop the group of adult male passengers

from buying alcohol for K.T., from getting her drunk, or from leading her away to

a cabin while she was incapacitated. They allegedly did nothing to protect or help

her.




       1
          While the complaint and amended complaints allege that K.T. was a minor when the
events took place on December 26, 2015, they do not otherwise specify her age on that date.
When she filed her Third Amended Complaint on November 7, 2017, K.T. alleged that she was
at least 18 years old by that date, which would mean that she had been 16 or 17 when the events
occurred. In various submissions to the district court and in her opening brief to this Court,
however, K.T. asserted that she was only 15 on the day in question. In any event, according to
all of the relevant allegations and assertions, K.T. was a minor, somewhere between the ages of
15 and 17 at the time of the cruise.


                                               2
                Case: 17-14237       Date Filed: 07/24/2019       Page: 3 of 19


       K.T. sued Royal Caribbean and the district court dismissed her lawsuit under

Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim.

This is her appeal.

                                                I.

       This Court “review[s] de novo the district court’s grant of a motion to

dismiss under 12(b)(6) for failure to state a claim.” Butler v. Sheriff of Palm

Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012) (quotation marks omitted).

When doing that, “we accept the factual allegations supporting a claim as true and

draw all reasonable inferences in favor of the nonmovant.” Newton v. Duke

Energy Fla., LLC, 895 F.3d 1270, 1275 (11th Cir. 2018). To get past a motion to

dismiss, “[t]he plaintiff’s [f]actual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Butler, 685 F.3d at 1265 (second

alteration in original) (quotation marks omitted). Stated a bit differently, “[t]o

survive a motion to dismiss, the plaintiff must plead a claim to relief that is

plausible on its face.” Id. (quotation marks omitted).

       The operative complaint 2 included more claims, but the only ones relevant to

this appeal are for Royal Caribbean’s negligence, both in failing to warn


       2
        In its order dismissing K.T.’s claims against Royal Caribbean, the district court treated
her Second Amended Complaint as the operative one. K.T. filed her Third Amended Complaint



                                                3
                Case: 17-14237       Date Filed: 07/24/2019       Page: 4 of 19


passengers and prospective passengers of the danger of sexual assault on a cruise

ship, and in failing to take action to prevent the physical assault, including the

sexual assault, that K.T. suffered. The district court found that K.T.’s negligence

claims against Royal Caribbean failed because they did not sufficiently allege that

Royal Caribbean breached its duty of care or that any breach proximately caused

her injuries. Reviewing the matter anew, as we must, we conclude otherwise.

                                                II.

       “In analyzing a maritime tort case, we rely on general principles of

negligence law.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir.

2012) (quotation marks omitted). 3 “To plead negligence, a plaintiff must allege

that (1) the defendant had a duty to protect the plaintiff from a particular injury;

(2) the defendant breached that duty; (3) the breach actually and proximately

caused the plaintiff’s injury; and (4) the plaintiff suffered actual harm.” Id.

“Determination of negligence tends to be a fact-intensive inquiry highly dependent




while this appeal was pending to clear up any doubt about diversity jurisdiction. There is no
material difference between the Second and Third Amended Complaints as far as the negligence
claims against Royal Caribbean are concerned. We will treat the Third Amended Complaint as
the operative one because it is the last one.
       3
         “[F]or federal common law to apply” in a diversity case like this one, the “suit must also
be sustainable under the admiralty jurisdiction.” Norfolk. S. Ry. Co. v. Kirby, 543 U.S. 14, 23,
125 S. Ct. 385, 392–93 (2004) (emphasis omitted). This one is. See Doe v. Celebrity Cruises,
Inc., 394 F.3d 891, 900–02 (11th Cir. 2004). So we apply federal admiralty law, which is the
law “argued by the parties.” Id. at 902.


                                                4
              Case: 17-14237     Date Filed: 07/24/2019     Page: 5 of 19


upon the given circumstances.” Souran v. Travlers Ins. Co., 982 F.2d 1497, 1506

(11th Cir. 1993).

      K.T. has sufficiently alleged that she suffered actual harm. And the parties

agree that Royal Caribbean owed K.T. a duty of “ordinary reasonable care under

the circumstances, a standard which requires, as a prerequisite to imposing

liability, that the carrier have had actual or constructive notice of the risk-creating

condition, at least where, as here, the menace is one commonly encountered on

land and not clearly linked to nautical adventure.” Keefe v. Bahama Cruise Line,

Inc., 867 F.2d 1318, 1322 (11th Cir. 1989); see also Kermarec v. Compagnie

Generale Transatlantique, 358 U.S. 625, 630, 79 S. Ct. 406, 409 (1959) (“[A]

shipowner owes the duty of exercising reasonable care towards those lawfully

aboard the vessel who are not members of the crew.”); Guevara v. NCL (Bahamas)

Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (“In this circumstance, a cruise ship

operator’s liability hinges on whether it knew or should have known about the

dangerous condition.”) (quotation marks omitted). The scope of Royal

Caribbean’s duty to protect its passengers is informed, if not defined, by its

knowledge of the dangers they face onboard. And it allegedly knew a lot.

      The allegations are that Royal Caribbean “had experienced and had actual

knowledge of . . . assaults and batteries and sexual crimes, and other violence

between passengers and between passengers and crew,” and “anticipated and



                                           5
             Case: 17-14237     Date Filed: 07/24/2019   Page: 6 of 19


foresaw that crimes would be perpetrated on passengers aboard its vessels.” Not

only that but Royal Caribbean also allegedly “had experienced and had actual

knowledge of minors wrongfully being provided with or allowed to gain access to

alcohol, and then becoming the victim of assaults and batteries and sexual crimes,

perpetrated aboard its vessels both by crew and by other passengers.” It allegedly

“knew or should have known, that the high risk to its passengers of crime and

injury aboard the vessels was enhanced by [its] sale of copious quantities of

alcohol on its vessels,” and “knew or should have known of the need to prevent

minors wrongfully being provided with or allowed to gain access to alcohol, both

by crew and by other passengers.”

      Those allegations, which we must accept as true for present purposes, are

enough to establish that the danger of sexual assault in general and of sexual

assault on minors in particular was foreseeable, and indeed was known, to Royal

Caribbean. And that foreseeable and known danger imposed on Royal Caribbean

and its crew a duty of ordinary reasonable care, which included the duty to monitor

and regulate the behavior of its passengers, especially where minors are involved.

      The allegations are that Royal Caribbean and its crew breached that duty by

failing to: “adequately monitor the public areas” of its ship; “promulgate and/or

enforce adequate policies and/or procedures to prevent alcohol being served to

minors”; “promulgate and/or enforce adequate policies and/or procedures to



                                          6
                Case: 17-14237    Date Filed: 07/24/2019   Page: 7 of 19


prevent sexual assaults on minors aboard [its] ships”; and “intervene to prevent the

service of alcohol to a minor and/or to assist an obviously intoxicated minor, when

a reasonable and prudent crewmember would have taken action.” The complaint

alleges that Royal Caribbean already “had experienced and had actual knowledge

of minors wrongfully being provided with or allowed to gain access to alcohol, and

then becoming the victim of assaults and batteries and sexual crimes, perpetrated

aboard its vessels . . . by other passengers.” And Royal Caribbean allegedly

“knew . . . from previous experience[] that the risk of crime and injury against

passengers aboard its vessels tended to be greatest in passenger cabins and in

bars.”

         The complaint also alleges that K.T. was a minor on the day in question, so

the duty of ordinary reasonable care under the circumstances required Royal

Caribbean’s crewmembers to do more than simply refuse to sell alcoholic

beverages to her directly; the duty also required that they refuse to sell alcoholic

beverages to any adult male passengers they knew were “purchas[ing] multiple

alcoholic beverages” for K.T. And it certainly required that crewmembers

intervene when they saw a group of nearly a dozen men steering a “highly

intoxicated,” “obviously drunk, disoriented,” “unstable,” and “obviously

incapacitated” girl to a private cabin. Even though that allegedly happened “[i]n




                                           7
              Case: 17-14237     Date Filed: 07/24/2019    Page: 8 of 19


view of multiple crewmembers and still under surveillance by the ship’s security

cameras,” no crewmember did anything to help K.T. as she was led away.

      In sum, the complaint has sufficiently alleged that because Royal

Caribbean’s crewmembers did nothing to prevent the large group of men from

plying K.T. with enough alcohol to incapacitate her and did nothing to stop those

men from leading her away to a private cabin, Royal Caribbean breached the duty

of ordinary care it owed her. And it is self-evident from the allegations of the

complaint that but for Royal Caribbean’s breach of its duties of care to K.T. she

would not have been brutalized and gang raped. If the allegations are true, Royal

Caribbean proximately caused the alleged injuries. The complaint states a claim

against Royal Caribbean.

      Royal Caribbean protests that allowing liability for its alleged failures would

effectively impose strict liability for harm passengers suffer aboard its ships and

would make cruise lines insurers of their passengers. We recognize that “[a]

carrier by sea . . . is not liable to passengers as an insurer.” Kornberg v. Carnival

Cruise Lines, Inc., 741 F.2d 1332, 1334 (11th Cir. 1984). But we are not talking

about strict liability. We are talking about negligence in failing to act to prevent a

foreseeable or known danger. If K.T. can prove the allegations in her complaint,

Royal Caribbean is liable for its negligence and that of its crew.




                                           8
              Case: 17-14237     Date Filed: 07/24/2019    Page: 9 of 19


                                          III.

      We turn now to K.T.’s second theory of negligence, which is based on the

claimed failure of Royal Caribbean to warn K.T. and her grandparents of known

dangers. “A defendant’s failure to warn [a] plaintiff does not breach” the duty of

reasonable care under federal maritime law “unless the resultant harm is

reasonably foreseeable.” Daigle v. Point Landing, Inc., 616 F.2d 825, 827 (5th Cir.

1980). “Liability for a failure to warn thus arises from foreseeability, or the

knowledge that particular conduct will create danger.” Id.

      We have held that a cruise line’s duty of “ordinary reasonable care under the

circumstances” includes a “duty to warn of known dangers beyond the point of

debarkation in places where passengers are invited or reasonably expected to

visit.” Chaparro, 693 F.3d at 1336 (quotation marks omitted). If a cruise line owes

its passengers a “duty to warn of known dangers” at excursion destinations,

id. — areas over which it usually has little (if any) control — a cruise line certainly

owes its passengers a “duty to warn of known dangers” aboard its ship. See Keefe

v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989).

      The allegations in the complaint demonstrate that Royal Caribbean must

have known about the dangers of sexual assaults aboard its ships. See supra pp. 5–

6. They are that Royal Caribbean: “anticipated and foresaw that crimes would be

perpetrated on passengers aboard its vessels;” “knew, or should have known, that



                                           9
             Case: 17-14237     Date Filed: 07/24/2019    Page: 10 of 19


the high risk to its passengers of crime and injury aboard the vessels was enhanced

by [its] sale of copious quantities of alcohol on its vessels;” and “knew, or should

have known of the need to prevent minors wrongfully being provided with or

allowed to gain access to alcohol, both by crew and by other passengers.” So

Royal Caribbean allegedly had abundant notice and actual knowledge of the

dangers that K.T. alleges resulted in the injuries she suffered during the cruise.

      In short, the allegations in the complaint are that Royal Caribbean’s duty of

ordinary care under the circumstances required it to warn K.T. and her

grandparents about the dangers of violent sexual crimes aboard its ships, including

those committed against minors who have been wrongfully provided with alcohol.

And it is alleged that Royal Caribbean breached that duty by not warning its

passengers, including K. T. and her grandparents, of those dangers. The complaint

also makes the additional (unnecessary but relevant) allegation that “Royal

Caribbean willfully chooses not to warn its passengers about rapes and sexual

assaults aboard its ships so as not to scare any prospective passengers away.”

      That leaves the element of causation. The complaint alleges that because of

Royal Caribbean’s failure to warn K.T. and her family members of the dangers and

prevalence of sexual assault on its vessels, including sexual assaults on minors,

they were unaware of the need to take any special precautions. It alleges that K.T.

was injured due to Royal Caribbean’s failure to warn passengers. More



                                          10
               Case: 17-14237       Date Filed: 07/24/2019       Page: 11 of 19


specifically, the complaint alleges that “[a]s a direct and proximate result” of Royal

Caribbean’s negligence and failures, K.T. “was directly and proximately caused to

be sexually assaulted and/or physically battered and/or gang raped.” The

complaint sufficiently alleges that Royal Caribbean’s failure to warn was a but-for

cause of the harm K.T. suffered.

       “A carrier by sea” is liable to its passengers “for its negligence,” Kornberg,

741 F.2d at 1334, and K.T.’s allegations are “more than a mere recitation of the

elements of the cause of action.” Chaparro, 693 F.3d at 1337. Her allegations “are

plausible and raise a reasonable expectation that discovery could supply additional

proof of [Royal Caribbean’s] liability.” Id. As a result, “the district court erred in

dismissing [the] negligence claim[s].” Id.

                                              IV.

       On its website, Royal Caribbean Cruises assures all who are thinking of

sailing with it that “the safety and security of our guests and crew is our highest

priority and fundamental to our operations.” 4 It boasts that it “is committed to

preventing illegal activity,” and “[d]uring each voyage, we remain dedicated to




       4
         Safety & Security, Royal Caribbean Cruises,
https://www.royalcaribbean.com/resources/safety-and-security (last visited July 24, 2019). In
keeping with Eleventh Circuit Internal Operating Procedure 10, “Citation to Internet Materials in
an Opinion,” under Federal Rule of Appellate Procedure 36, copies of all of the internet
materials cited in this opinion are available at this Court’s Clerk’s Office.



                                               11
                 Case: 17-14237       Date Filed: 07/24/2019   Page: 12 of 19


safeguarding our guests and crew.” 5 And it promises that the ship’s Captain “will

take appropriate action to ensure the safety, security and wellbeing of our guests.”6

Not if the allegations of the complaint are true.

       Royal Caribbean’s website also proclaims that the cruise line has an

“ongoing commitment to innovation and continuous improvement in every aspect

of [its] business.”7 Again, if the allegations of the complaint are true, Royal

Caribbean’s approach to protecting passengers from being sexually assaulted and

raped certainly could be improved. One of the purposes of tort law is to spur along

such improvements.

       REVERSED AND REMANDED




       5
           Id.
       6
         Royal Caribbean Guest Conduct Policy, Royal Caribbean Cruises,
https://www.royalcaribbean.com/content/dam/royal/resources/pdf/guest-conduct-policy.pdf (last
updated Nov. 12, 2018).
       7
           Safety & Security, supra note 4.


                                               12
             Case: 17-14237      Date Filed: 07/24/2019   Page: 13 of 19


ED CARNES, Chief Judge, concurring specially:

      Of course, I concur in every word of the Court’s opinion. See United States

v. Hough, 803 F.3d 1181, 1197 (11th Cir. 2015) (Carnes, C.J., concurring) (“Not

surprisingly, as the author of the Court’s opinion I concur in all of it.”). Usually,

there is nothing else for the author of a majority opinion to say, but here there is. I

write separately to point out that, in addition to K.T.’s allegations, publicly

available data (of which we can take judicial notice) reinforces the allegations in

the complaint that Royal Caribbean knew or should have known about the danger

of sexual assault aboard its cruise ships.

      Since 2010 cruise lines have been required to keep records of all complaints

about certain crimes — including sexual assault and rape — that occur aboard any

of their ships during a cruise “that embarks or disembarks passengers in the United

States.” 46 U.S.C. § 3507(g)(1)(A); see id. § 3507(k)(1). Cruise lines must report

those complaints to the FBI and the Department of Transportation. Id.

§ 3507(g)(3)(A)(i), (ii). The DOT has a statutory duty to compile the reports and

publish quarterly “statistical compilation[s]” about certain crimes — including

sexual assault and rape — that occur on board cruise vessels. See id. § 3507(g)(4).

Those compilations are called Cruise Line Incident Reports. Cruise Line Incident

Reports, U.S. Dep’t Transp., https://www.transportation.gov/mission/safety/cruise-

line-incident-reports (last updated Apr. 17, 2019).



                                             13
             Case: 17-14237     Date Filed: 07/24/2019   Page: 14 of 19


      We may take judicial notice of Cruise Line Incident Reports. See Fed. R.

Evid. 201(b), (d); Terrebonne v. Blackburn, 646 F.2d 997, 1000 n.4 (5th Cir. June

1981) (en banc) (“Absent some reason for mistrust, courts have not hesitated to

take judicial notice of agency records and reports.”); In re PEC Sols., Inc. Sec.

Litig., 418 F.3d 379, 388 & n.7, 390 & n.10 (4th Cir. 2005) (taking judicial notice

of information in public documents the parties had filed with a federal agency).

      And in ruling on a motion to dismiss courts may supplement the allegations

in a complaint with facts contained in judicially noticed materials. See Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322, 127 S. Ct. 2499, 2509

(2007) (“[C]ourts must consider the complaint in its entirety, as well as other

sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to

dismiss, in particular, documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.”) (emphasis added); Lozman v.

City of Riviera Beach, 713 F.3d 1066, 1075 n.9 (11th Cir. 2013) (“Although this

matter is before the court on a motion to dismiss, we may take judicial notice of the

court documents from the state eviction action.”); Kaspersky Lab, Inc. v. U.S.

Dep’t of Homeland Sec., 909 F.3d 446, 464 (D.C. Cir. 2018) (“Among the

information a court may consider on a motion to dismiss are public records subject

to judicial notice.”) (quotation marks omitted).




                                          14
                Case: 17-14237       Date Filed: 07/24/2019       Page: 15 of 19


      We may take judicial notice of matters that the district court did not. See

Fed. R. Evid. 201(d) (“The court may take judicial notice at any stage of the

proceeding.”); United States v. Greer, 440 F.3d 1267, 1272 (11th Cir. 2006)

(taking judicial notice of a fact even though the district court did not); Coney v.

Smith, 738 F.2d 1199, 1200 (11th Cir. 1984) (noting that although the matter was

“not made a part of the record before the district court, we may take judicial notice

of the same”).

      The attorneys were put on notice at oral argument that we might consider

Cruise Line Incident Reports, and Royal Caribbean’s counsel agreed that

knowledge of those reports could be imputed to Royal Caribbean. See Oral

Argument at 11:42–14:14. 1




      1
          The relevant exchange with Royal Caribbean’s counsel went as follows:

      Q:       [P]art of the thing that, in my view — and I’m speaking my tentative position to
               give you an opportunity to convince me to the contrary — part of the thing that
               does turn it into a cause of action is that it’s a sad and often told tale. Sad and
               repeated facts. This is not the first time this has happened on one of Royal
               Caribbean’s vessels. You’re familiar, of course, with the Cruise Vessel Safety and
               Security Act of 2010 requiring that there be a compilation of incidents, statistical
               incidents, in which passengers or crew were sexually assaulted, are you not?

      A:       I am.

      Q:       And your client, of course, is too.

      A:       Yes.




                                                15
              Case: 17-14237        Date Filed: 07/24/2019          Page: 16 of 19


       For all of those reasons, it is appropriate to take judicial notice of the

contents of the Cruise Line Incident Reports. According to the reports covering



       Q:     And according to those reports, even if you exclude all those that are still under
              investigation, in the five-year period before this assault, 2010 to 2015, there were
              twenty assaults, actually sexual assaults, on your client’s vessels, were there not?

       A:     I don’t know that statistic offhand, but it’s possible.

       Q:     Sounds reasonable, doesn’t it?

       A:     Yes.

       Q:     Except it’s not reasonable to allow that to happen.

       A:     I would agree.

       Q:     And on all cruise lines, 64. So that knowledge is imputed to your client, is it not?

       A:     I would agree.

       Q:     So they were well aware of the risk. And that’s what the plaintiff has alleged. In
              paragraph 11: “knew of the serious risk of crime and injury to its passengers
              aboard”; “had experienced and had actual knowledge of such crimes and injuries
              perpetuated aboard its vessels both by crew and by other passengers”; “assault and
              batteries and sexual crimes and other violence.” And so having that knowledge,
              you’d agree that under just general negligence law they had an obligation to protect
              their passengers and crew from those kinds of sexual assaults that they knew happen
              all too frequently, didn’t they?

       A:     Well I do think there is a distinction there, and if I may go into it for a minute, your
              honor —

       Q:     I mean, before you go into it, you’re telling me they didn’t have an obligation to
              take reasonable efforts, measures, to protect the passengers from that?

       A:     Of course. Under the law their obligation is to provide reasonable care under the
              circumstances, and that applies in this case just as it would in any other negligence
              case.

Oral Argument at 11:30–14:14, K.T. v. Royal Caribbean Cruises, Ltd., No. 17-14237 (11th Cir.
Nov. 7, 2018).



                                                16
               Case: 17-14237       Date Filed: 07/24/2019      Page: 17 of 19


the period from 2010 to September 30, 2015, which was just before the alleged

events in this case, cruise lines had reported a total of at least 66 complaints of

sexual assault committed by passengers aboard cruises embarking or disembarking

passengers in the United States. 2 See Cruise Line Incident Reports, supra. And

Royal Caribbean itself had reported receiving at least 20 complaints of sexual

assaults committed by passengers, which is nearly one-third of the number

reported for all cruise lines. See id.

       Those numbers probably understate the number of complaints of sexual

assault Royal Caribbean received because the reports include only matters that

were “no longer under investigation” by the FBI at the time of the report. See 46

U.S.C. § 3507(g)(4) (2012), amended by Howard Coble Coast Guard and Maritime

Transportation Act of 2014, Pub. L. No. 113-281, § 321, 128 Stat. 3022, 3054

(2014) (codified at 46 U.S.C. § 3507(g)(4)(A)(i) (2018)). As a congressional staff

report explained:

       [W]ith respect to alleged sexual assault crimes, the 13 alleged crimes
       publicly reported [in the Cruise Line Incident Reports] in 2011
       represented only 31% of the 42 alleged crimes reported to the FBI, and
       in 2012 the 11 alleged crimes publicly reported represented only 38%
       of the 28 alleged crimes reported to the FBI.




       2
          These numbers do not include any of the complaints of sexual assaults by passengers
that are contained in the Cruise Line Incident Reports for the fourth quarter of 2015 –– the
quarter in which K.T. embarked on the cruise in question. I have excluded from the totals those
last quarter numbers to ensure that no alleged rapes that occurred after K.T.’s were included.


                                               17
             Case: 17-14237     Date Filed: 07/24/2019   Page: 18 of 19


Staff of S. Comm. on Commerce, Science, and Transp., 113 Cong., Cruise Ship

Crime: Consumers Have Incomplete Access to Cruise Crime Data 11 (2013).

      The reports this Court cited in Doe v. Princess Cruise Lines, Ltd., 657 F.3d

1204 (11th Cir. 2011), also support K.T.’s allegations that Royal Caribbean was on

notice a decade before K.T.’s cruise that sexual assaults on cruise ships were a

serious problem. In that opinion we stated:

             Unfortunately, if congressional reports are to be believed, sexual
      assaults and other violent crimes on cruise ships are a serious problem.
      The House Subcommittee on Coast Guard and Maritime Transportation
      Staff has reported that:
                   At a hearing in March 2006 convened by the
             Committee on Government Reform, cruise industry
             executives testified that 178 passengers on North
             American cruises reported being sexually assaulted
             between 2003 and 2005. During that same period, 24
             people were reported missing and four others reported
             being robbed.
                   From fiscal year 2000 through June 2005, the FBI
             opened 305 case files involving “crime on the high seas,”
             and during those five years about 45% of those cases were
             sexual assaults that occurred on cruise ships.
                    Salvador Hernandez, Deputy Assistant Director of
             the FBI, testified before Congress in 2007 about sexual
             and other physical assaults that have taken place on cruise
             ships: “Sexual assault and physical assaults on cruise ships
             were the leading crime reported to and investigated by the
             FBI on the high seas over the last five years, 55 percent
             and 22 percent respectively . . . .”

Id. at 1208 n.4 (citations omitted).




                                         18
             Case: 17-14237     Date Filed: 07/24/2019   Page: 19 of 19


      All of this data supplements the allegations contained in the complaint and

reinforces the conclusion that the complaint states a valid claim and adequately

pleads that, among other things, Royal Caribbean knew or should have known that

there was a serious problem of violent crime, including passenger-on-passenger

sexual assaults, on cruise ships including its own. The Cruise Line Incident

Reports, after all, are based in part on information Royal Caribbean itself

submitted. And it would be absurd to suggest that a multi-billion dollar business

like Royal Caribbean was not aware of congressional reports about the problem of

sexual assaults aboard its cruise ships.

      The allegations of the complaint alone are enough to state a cause of action.

If anything else were needed, the reports of which we can take judicial notice

would provide it.




                                           19